UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7019



SHERMAN L. LAMBERT,

                                            Petitioner - Appellant,

          versus


DUDLEY   BURGESS,     Administrator;   SOUTHERN
REGIONAL JAIL,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley.     David A. Faber, District
Judge. (CA-97-188-5)


Submitted:   December 11, 1997          Decided:     December 30, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sherman L. Lambert, Appellant Pro Se. Victor Shawn Woods, OFFICE
OF THE ATTORNEY GENERAL, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-
pealability and dismiss the appeal on the reasoning of the district

court. Lambert v. Burgess, No. CA-97-188-5 (S.D.W. Va. July 18,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2